Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (Agreement) is made effective the 15th day of
September, 2006, between Sam Chanpradith, an individual hereinafter referred to
as (Chanpradith referred to herein as the Consultant)) and PARAFIN CORPORATION,
a Nevada corporation with its principal executive offices at 5190 Neil Road,
Suite 430, Reno, Nevada 89502 (referred to herein as the Client) .

 

In consideration of the payment herein provided to be made and the mutual
promises, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Client and Consultants agree as follows:

 

1.     ENGAGEMENT OF CONSULTANTS. The Client engages Consultant to provide the
consulting services described below, during the term of this Agreement, until
this Agreement is terminated as provided herein. The Parties understand that
when a reference herein is made as to the Consultant and their respective
responsibilities or performance, such reference includes Consultant and/or their
assignees collectively as one and the same.

 

2.          SCOPE OF SERVICES TO BE PROVIDED BY CONSULTANT. Consultant has
provided access to proprietary petroleum contracts to the Client since June 1,
2006 relating to Laos , Thailand and otherSouth East Asian countries to supply
those Countries with #2 High Speed Diesel fuel and other products (the Oil) .

 

The Consultant agrees to perform for the Client further services, (the services
related to the Client obtaining contracts to acquire and sell approximately
200,000 metric tons per month for a period of one year of the Oil contracts)
consulting and sales. The Consultant will make himself available to meet with
representatives of the Client and representatives of the owners of the Oil. The
Consultant will assist the Client in determining whether the owners of the Oil
are willing and have developed the capacity to produce and deliver the Oil as
stipulated in this Agreement.

 

Client acknowledges that there is no assurance or guaranty that the Client will
be able to enter into the Contracts presented by the Consultant. If the
Consultant is successful in obtaining further contracts, the Consultant will
receive payment in an amount equal to the total compensation hereunder for each
subsequent like amount of the Oil purchased by the Client. The Consultant makes
no representations or warranties to the Client regarding any such guarantees or
assurances. Consultant agrees to perform for the Client all services and
consulting related to the Client obtaining the Contracts on a reasonable est
efforts basis in accordance with customary industry practice, through either
Consultant personal efforts, or those of others employed by Consultant,
including any legal firms retained under the direction of Consultant
(collectively (Consultant Personnel”)

 

3.

TERM. This Agreement shall have an initial term of three hundred sixty five
(365)

 

 

--------------------------------------------------------------------------------

 

 

days (the (Primary Term(), starting with the date appearing at the top of this
Agreement (the ffective Date , and it may be renewed by written notice of
renewal signed by both parties to this Agreement.

 

4.          COMPENSATION. In consideration of the Services contemplated by this
Agreement,       Client agrees to pay Consultant the following fees for the
Services:

 

a.          Initial Retainer Fee. In order to retain the Services of Consultant
and to compensate Consultant for sacrificing other opportunities in order to
serve Client, Client agrees to issue, or cause to be issued and delivered to
Consultant, upon signing this Agreement, ten million (10,000,000) shares of the
Client common stock to Consultant, pursuant to the Client Amended and Restated
Retainer Stock Plan for Non-Employee Directors and Consultants dated October 15,
2004 (Amendment No. 4) and registered under the Securities Act of 1933, as
amended, on Form S-8 (No. 333-72610)(the common Stock) . Client will also issue
and deliver to the Consultant an additional ten million (10,000,000) shares of
the Client Common Stock under the same terms and conditions as set forth in the
immediately preceding sentence for each one year contract to sell 200,000 Metric
Tons per Month of the Oil acquired and/or sold by Client upon the Client
obtaining an Agreement with the owners and acquiring the Oil pursuant to the
Contracts. Client acknowledges that all Common Stock issued under this Agreement
is a non-refundable retainer fee. Client represents and warrants to Consultant
that the Common Stock is publicly traded, duly authorized, validly issued, fully
paid and non-assessable as of the date of this Agreement.

 

b.          Additional Payments for Additional Services. If the Consultant is
successful in (i) selling the Contracts on behalf of Client, or (ii) negotiating
a greater amount than the one year, 200,000 Metric Tons per month of the Oil
under the Contracts, Client agrees to issue additional shares which will be as
stipulated above (10 million shares) for each one year contract to sell 200,000
Metric Tons per Month contract to be pro-rated upward or downward based upon the
actual number of barrels per contract secured. Such additional shares paid or
additional services performed shall be deemed to be subject to all the terms of
this Agreement, including the agreement that such shares shall be issued in a
private, exempt transaction issued pursuant to an S-8 registration statement
under the Securities Act of 1933.

 

In addition, Client agrees to issue and deliver to Consultant additional shares
of its common stock in connection with any sales contract that Consultant is
able to secure in respect of the sale of any contract secured, the number of
shares to be negotiated at such time between the parties, but such issuance
shall not exceed the Common Stock issued under the terms of this Agreement. Any
such additional shares paid or additional services performed shall be deemed to
be subject to all the terms of this Agreement, including that Client and
Consultant agree that such shares shall be issued in a private, exempt
transaction pursuant to an S-8 registration statement under Section 4(2) of the
Act.

 

5.          COSTS AND EXPENSES - All third-party and out-of-pocket expenses
incurred by Consultant in performing the Services shall be paid by the Client,
or shall be reimbursed by

 

 

--------------------------------------------------------------------------------

 

 

Client if paid by Consultant on behalf of the Client, within ten (10) days of
receipt of written notice by Consultant, provided that the Client must approve
in advance all expenses in excess of $500 per month. Expenses include but are
not limited to the following: (a) filing fees for any forms required by state or
federal agencies; (b) transfer agent fees, including fees for printing of stock
certificates; © long distance telephone and facsimile costs; (d) copying, mail
and Federal Express or other express delivery costs; (e) fees associated with
obtaining or providing Consultant with Client audited financial statements, and
(f) travel, lodging, transport, food, entertainment and general expenses.

 

6.          TIME AND EFFORT OF CONSULTANT. Each Consultant may allocate its time
and that of Consultant Personnel as it deems necessary to provide the Services.
In the absence of willful misfeasance, bad faith, or reckless disregard for the
obligations or duties of Consultant under this Agreement, neither the Consultant
nor Consultant Personnel shall be liable to Client or any of its shareholders
for any act or omission connected with rendering the Services, including but not
limited to losses due to any corporate act undertaken by Client as a result of
advice provided by the Consultant or Consultant Personnel.

 

7.          BEST EFFORTS - The Services are rendered to Client on a reasonable
est efforts basis, meaning that Consultant can not, and do not, guarantee that
its efforts will have any impact on Client's business or that any subsequent
financial improvement will result from Consultant efforts and that Consultant
shall not be obligated to devote any specific number of hours or days towards
the performance of such services.

 

8.          CLIENT'S REPRESENTATIONS - Client represents, warrants and covenants
to Consultant that each of the following are true and complete as of the
Effective Date:

 

a. Entity Existence. Client is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada, with full authority
to own, lease and operate property and carry on business as it is now being
conducted. Client is duly qualified to do business in and is in good standing in
every jurisdiction where such qualification is necessary.

 

b. Client Authority for Agreement. Client has duly authorized the execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein. Client has duly executed and delivered this Agreement; it constitutes
the valid and legally binding obligation of Client enforceable according to its
terms.

 

c. Nature of Representations. No representation or warranty made by Client in
this Agreement, nor any document or information furnished or to be furnished by
Client to the Consultant in connection with this Agreement, contains or will
contain any untrue statement of material fact, or omits or will omit to state
any material fact necessary to make the statements contained therein not
misleading, or omits to state any material fact relevant to the transactions
contemplated by this Agreement.

 

d. Independent Legal/Financial Advice. Consultant is not a law firm or an
accounting firm. Consultant will employ lawyers and accountants to counsel
Consultant regarding legal, regulatory and accounting aspects of the Services.
Client has not, nor will it, rely on any legal or financial representation of

 

 

--------------------------------------------------------------------------------

 

 

Consultant. Client has and will continue to seek independent legal and financial
advice regarding all material aspects of the transactions contemplated by this
Agreement, including the review of all documents provided by Consultant to
Client, such as the Contracts, and all other Opportunities (as defined below)
Consultant introduce to Client. Client recognizes that the attorneys,
accountants and other personnel employed by Consultant represent solely the
interests of Consultant, and that no representation or warranty has been given
to Client by Consultant as to any legal, tax, accounting, financial or other
aspect of the transactions contemplated by this Agreement.

 

9. NON-CIRCUMVENTION - Client agrees not to enter into any transaction involving
an Opportunity or asset introduced to Client by Consultant and will not enter
any of the Contracts without compensating Consultant pursuant to this Agreement.
Client shall not terminate this Agreement solely as a means to avoid paying
Consultant compensation earned or to be earned under this Agreement. Client will
not act in any other way to circumvent paying Consultant.

 

10. NON-EXCLUSIVE SERVICES - Client acknowledge, that Consultant is currently
providing services of the same or similar nature to other parties. Client agrees
that Consultant is not barred from rendering services of the same or a similar
nature to any other individual or entity.

 

11. PLACE OF SERVICES. The Services provided by Consultant or Consultant
Personnel hereunder will be performed at Consultant offices or as required to
obtain the Contracts, except as otherwise mutually agreed by the Consultant and
Client.

 

12. INDEPENDENT CONTRACTOR. Each party hereto acknowledges that Consultant, with
Consultant Personnel, acts as an independent contractor in performing their
duties under this Agreement. Accordingly, Consultant will be responsible for
paying all federal, state, and local taxes on compensation paid under this
Agreement, including income and social security taxes, unemployment insurance,
any other taxes regarding Consultant Personnel, and any business license fees.
Nothing contained in this Agreement shall be construed to (I) give either party
the power to direct or control the day-to-day activities of the other; or (ii)
allow the parties to create or assume any obligation on behalf of the other for
any purpose not explicitly specified in this Agreement. Nothing contained in
this Agreement shall constitute or be construed to be or create a partnership or
joint venture between Client, its successors, or assigns, on the one part and
the Consultant, its successors, or assigns, on the other part. Neither
Consultant nor Consultant Personnel is authorized to enter into any agreement on
behalf of Client. Client expressly retains the right to make all final
decisions, in its sole discretion, with respect to approving, or effecting a
transaction with, any business Opportunity located by Consultant.

 

13. REJECTED ASSET OPPORTUNITY OR BUSINESS OPPORTUNITY. If Client elects not to
acquire, participate in, or invest in any business opportunity located by

 

 

--------------------------------------------------------------------------------

 

 

a Consultant during the Term of this Agreement (an pportunity , notwithstanding
the time and expense Client incurred reviewing such Opportunity, such business
opportunity shall revert back to and become proprietary to the Consultant. The
Consultant shall be entitled to acquire such rejected Opportunity for their own
account, or submit such Opportunity elsewhere. In such event, Consultant shall
be entitled to all profits or fees resulting from Consultant purchase, referral
or placement of any such rejected Opportunity or Client subsequent purchase or
financing in the event Client avails itself of such Opportunity in circumvention
of Consultant.

 

14. NO AGENCY EXPRESS OR IMPLIED. This Agreement neither expressly nor impliedly
creates a relationship of principal and agent between the Client and Consultant,
or employee and employer as between Consultant Personnel and the Client.

 

15. TERMINATION. Either Client or the Consultant may terminate this Agreement
prior to the expiration of the Primary Term or any Extension Period by signed
written notice. Such notice is not effective unless given at least thirty (30)
days before the proposed termination date, or immediately by Consultant in the
event that the Client is in breach of its obligations hereunder or the Client is
engaged in any activity that may adversely affect the reputation or goodwill of
Consultant; provided, however, that all fees earned and costs incurred prior to
termination shall be payable to Consultant. Upon termination of this Agreement
by either party for any reason, each of the parties obligations under Sections
4, 12, 14, 16 and 18 herein shall survive this Agreement and all fees, expenses
or other amounts due and payable to Consultant shall be immediately paid to
Consultant.

 

16. INDEMNIFICATION. Subject to the provisions herein, the Client and Consultant
reciprocally agree to indemnify, defend and hold each other harmless from and
against all demands, claims, actions (wherever located), losses, damages,
liabilities, costs and expenses, including without limitation, interest,
penalties and attorneys' fees and expenses asserted against or imposed or
incurred by either party by reason of or resulting from the other party breach
of any representation, warranty, covenant, condition, or agreement contained in
this Agreement. This indemnity shall survive termination of this Agreement. The
Client and Consultant shall not be responsible for any claims, actions, damages,
losses, liabilities or costs resulting from the other bad faith or willful
misconduct.

 

17. REMEDIES. Consultant and the Client acknowledge that in the event of a
breach of this Agreement by either party, money damages would be inadequate and
the non-breaching party would have no adequate remedy at law. Accordingly, in
the event of any controversy concerning the rights or obligations under this
Agreement, such rights or obligations shall be enforceable in a court of equity
by a decree of specific performance. Such remedy, however, shall be cumulative
and non-exclusive and shall be in addition to any other remedy to which the
parties may be entitled.

 

 

--------------------------------------------------------------------------------

 

 

18. MISCELLANEOUS.

 

a. Amendment. This Agreement may be amended or modified at any time or in any
manner, but only by an instrument in writing executed by the parties hereto.

 

b. Entire Agreement. This Agreement contains the entire agreement between
Consultant and Client relating to the subjects addressed in this Agreement. This
Agreement supersedes any and all prior agreements, arrangements, or
understandings (written or oral) between the parties. No understandings,
statements, promises, or inducements contrary to the terms of this Agreement
exist. No representations, warranties, covenants, or conditions, express or
implied, other than as set forth herein, have been made by any party.

 

c. Waiver. Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other breach or non-compliance.

 

d. Headings and Captions. The section and subsection headings in this Agreement
is inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

e. Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Nevada, regardless of
its law on conflict of laws. Any dispute arising out of this Agreement shall be
brought in a court of competent jurisdiction in Nevada. The parties expressly
consent to the personal jurisdiction of the above-identified courts. The parties
agree to exclude and waive any statute, law or treaty which allows or requires
any dispute to be decided in another forum or by rules of decision other than as
provided in this Agreement.

 

f. Binding Effect. This Agreement is binding on the parties hereto and inures to
the benefit of the parties, their respective heirs, administrators, executors,
successors, and assigns.

 

g. Attorney's Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorney's fees, court costs, and other costs incurred in proceeding with the
action from the other party. Should either party be represented by in-house
counsel, all parties agree that such party may recover attorney's fees incurred
by that in-house counsel in an amount equal to that attorney's normal fees for
similar matters, or, should that attorney not normally charge a fee, by the
prevailing rate charged by attorneys with similar background in that legal
community.

 

 

--------------------------------------------------------------------------------

 

 

 

 

h. Severability. In the event that any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality or un-enforceability
shall not affect any other provisions of this Agreement. Instead, this Agreement
shall be construed as if it never contained any such invalid, illegal or
unenforceable provisions.

 

i. Mutual Cooperation The parties shall cooperate with each other to achieve the
purpose of this Agreement, and shall execute such other documents and take such
other actions as may be necessary or convenient to effect the transactions
described herein.

 

j. Counterparts. A facsimile, telecopy, or other reproduction of this Agreement
may be executed simultaneously in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Such executed copy may be delivered by facsimile or similar
instantaneous electronic transmission. Such execution and delivery shall be
considered valid for all purposes.

 

k. Collection of Compensation. If Client fails to pay any monies due to
Consultant pursuant to the terms of this Agreement, Consultant reserve the right
to retain the service of an attorney to collect these amounts. In the event that
an attorney is retained, Client shall pay Consultant any reasonable attorney
fees and all costs of collection in addition to the outstanding monies and
interest due and any damages claimed. Company shall be liable and shall pay to
Consultant all expenses incurred by Consultant in connection with the pre- and
post judgment enforcement of any of the Consultant remedies.

 

l. Cumulative Remedies. All remedies of Consultant hereunder are cumulative, are
in addition to any other remedies provided for by law, and may, to the extent
permitted by law, be exercised concurrently or separately. The exercise of any
one remedy shall not be deemed to be an election of such remedy or to preclude
the exercise of any other remedy. No failure on the part of Consultant to
exercise and no delay in exercising any right or remedy shall operate as a
waiver thereof or modify the terms of this Agreement. A waiver of default shall
not be a waiver of any other or subsequent default. If this Agreement is
determined to be subject to any laws limiting the amount chargeable or
collectible by Consultant then Consultant recovery shall in no event exceed the
maximum amounts permitted by law.

 

m. No Third Party Beneficiary. Nothing in this Agreement, expressed or implied,
is intended to confer upon any person, other than the parties hereto and their
successors, any rights or remedies under or by reason of this Agreement, unless
this Agreement specifically states such intent.

 

n. Time is of the Essence. Time is of the essence of this Agreement and of each
and every provision hereof.

 

 

 

--------------------------------------------------------------------------------

 

 

[Signatures on Following Page]

 

 

--------------------------------------------------------------------------------

 

 

 

SIGNATORY PAGE

 

THE PARTIES HEREIN ACKNOWLEDGE THAT THEY HAVE FULLY READ AND UNDERSTAND (A)
THEIR RESPECTIVE PERFORMANCE HEREIN (B) THEY HAVE SECURE EXPERT LEGAL ADVICE (C)
THIS DOCUMENT IS A BINDING CONTRACT (D) THEY HAVE THE AUTHORITY TO ENTER INTO
THIS CONTRACT WHICH IS SUPPORTED BY CORPORATE RESOLUTION OR OTHER ENTITLEMENT TO
WIT WHEREOF, the parties have hereto affixed their signatures.

 

 

 

 

 

 

Sam Chanpradith, Agent, as the ( Consultant) Reserving all rights and defenses
without prejudice UCC '' 1-308, 3-402(b) (1), 1-207 103.6-1-103.6

 

 

___________________________________

SIDNEY B.FOWLDS, the President and Chief Executive Officer O/B/O PARAFIN

 

___________________________________

 

 

 

CORPORATION, as the (Client)

 



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 